Citation Nr: 0012636	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  97-20 403A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an effective date prior to July 17, 1998, 
for a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to July 1964 
and from May 1965 to June 1966, and in the Army Reserve 
between these two periods of active duty.  His claim comes 
before the Board of Veterans' Appeals (Board) on appeal from 
April 1997, August 1998 and November 1998 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana denying the veteran entitlement to 
service connection for hypertension on a direct basis and 
secondary to PTSD, and increasing the evaluation assigned his 
PTSD to 100 percent, effective from July 17, 1998. 

The veteran has raised a claim for VA compensation for 
hearing loss.  In a statement received in January 1997, he 
indicated that he was interested in having his hearing 
disability reevaluated for a possible increased rating.  The 
veteran was not service connected for hearing loss when the 
RO received this statement; thus, the veteran probably 
intended his statement to constitute a claim to reopen the 
previously denied claim, rather than a claim for an increased 
rating.  In March 1997, the veteran submitted another 
statement specifying that he wished "to reopen claim on loss 
of hearing."  This matter is referred to the RO for 
appropriate action. 

By rating decision dated March 1992, the RO granted the 
veteran service connection and assigned him a 30 percent 
evaluation for PTSD effective from April 30, 1991.  In June 
1992, the veteran, through his representative, submitted a 
notice of disagreement with the RO's initial rating decision.  
The Board addresses this matter in the Remand section of this 
decision as well as the issue of entitlement to an effective 
date prior to July 17, 1998, for a 100 percent evaluation for 
PTSD.



FINDING OF FACT

The veteran's hypertension claim is plausible inasmuch as he 
is service connected for PTSD and has submitted medical 
opinions relating his hypertension to his PTSD.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for hypertension because it either results from, or is 
aggravated by, his service-connected PTSD.  Before the Board 
can decide the merits of the veteran's claim, it must first 
determine whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  To be well grounded, a 
claim need not be conclusive, but it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 
611 (1992).  In the absence of evidence of a well-grounded 
claim there is no duty to assist the claimant in developing 
the facts pertinent to his claim and his claim fails.  Epps 
v. Gober, 126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  

To establish that a claim for service connection is well 
grounded on a direct basis, the record must include lay or 
medical evidence, whichever is appropriate in the particular 
case, demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease.  Id. at 1467-1468. 

A claimant may also establish a well-grounded claim for 
service connection on a direct basis under the chronicity 
provision of 38 C.F.R. § 3.303(b) (1999), which is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 
Vet.App. 488, 495-98 (1997).

To establish that a claim for service connection is well 
grounded on a secondary basis, the record must include 
medical evidence demonstrating that a current disability is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (1999); Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) (holding that if a claim 
involves a question of medical causation, competent medical 
evidence is required to establish a causal nexus).  A 
claimant may also establish a well-grounded claim for service 
connection on a secondary basis by submitting evidence 
demonstrating that a service-connected disability is causing 
additional impairment of a nonservice-connected disability.  
See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (holding that, 
pursuant to 38 U.S.C.A. § 1110 and 3.310(a), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).

In this case, the evidence of record well grounds the 
veteran's hypertension claim on a secondary basis.  Rating 
decisions of record reflect that the veteran is currently 
service connected for PTSD.  In addition, the veteran has 
submitted four medical opinions in support of his claim, two 
of which specifically indicate that the veteran's 
hypertension is aggravated by his PTSD.  Based on this 
supporting evidence, the Board finds the veteran's 
hypertension claim plausible and thus well grounded.  The 
Board also finds, however, that additional development by the 
RO is necessary before the Board can decide the merits of 
this claim.  


ORDER

The claim of entitlement to service connection for 
hypertension is found to be well grounded, and to this extent 
only, it is granted.


REMAND

Once a veteran has submitted a well-grounded claim, the VA 
has a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
Epps, 126 F.3d at 1468-1469.  This duty to assist includes 
the obligation to develop facts when the record before the 
Board is clearly inadequate.  EF v. Derwinski, 1 Vet.App. 
324, 326 (1991).  In this case, for the reasons that follow, 
the Board finds that the record is inadequate.

There are presently seven medical opinions of record that 
address whether and in what manner the veteran's hypertension 
and service-connected PTSD are related.  Unfortunately, each 
opinion is individually deficient in one regard or another, 
and collectively, these opinions do not provide sufficient 
information upon which to base a well-reasoned decision.  

For instance, in April 1997, a VA clinical psychologist 
submitted an opinion that it is common to find hypertension 
in individuals, such as the veteran, who suffer from PTSD.  
He indicated that the veteran was being treated for PTSD, 
which is a chronic anxiety disorder characterized by 
difficulties with anger management, sleep maintenance, 
hypervigilance, hyperarousal and other symptoms of autonomic 
arousal.  He explained that the veteran had reported that his 
blood pressure increased and was more difficult to regulate 
when he experienced greater degrees of PTSD-related stress, 
and that it was better regulated when his PTSD was in check.  
This opinion, offered by a psychologist rather than a medical 
professional trained in cardiology, does not specifically 
establish a link between the veteran's hypertension and his 
PTSD.  It merely reflects that some victims of PTSD also have 
hypertension and records the veteran's lay report that the 
severity of his hypertension is affected by the severity of 
his PTSD. 

This same psychologist submitted another, less general 
opinion in January 1999.  According to this opinion, it is 
highly likely that the veteran's hypertension is related to 
or complicated by his PTSD.  The psychologist based his 
opinion on the following facts: (1) there is a large body of 
research confirming that PTSD can be diagnosed by differences 
in certain physiological measure, including blood pressure; 
and (2) when individuals are under chronic stress, their 
blood pressure is likely to suffer.  Again, this opinion, 
while more specific to the veteran, cannot be relied upon in 
granting the veteran's claim.  It is not written by a medical 
professional trained in cardiology and, as noted below, is 
contradicted by a cardiologist.

In July 1998, the Medical Director for the PTSD Residential 
Rehabilitation Program and the Chief of Psychiatry and 
Neurology at a VA Medical Center submitted succinct written 
statements indicating that the veteran's PTSD aggravates his 
hypertension/severe blood pressure.  These physicians failed 
to explain the rationale on which they based their opinions, 
and they provided no clinical findings or medical literature 
to support their opinions.  Moreover, it is unclear whether 
either of these physicians has the training to offer an 
opinion regarding the veteran's heart condition.   

In June 1999, a VA psychologist submitted a written statement 
in response to the veteran's request for information on a 
connection between his PTSD and blood pressure.  This 
psychologist explained that PTSD is an anxiety disorder that 
results from severe traumatic stress, and blood pressure is 
regulated, in part, by the autonomic nervous system.  He 
further explained that it is well known that stress 
unfavorably affects many aspects of bodily functioning, 
including blood pressure, and that there are many books and 
professional journals that support this fact.  He concluded 
that, if a person suffers from PTSD and hypertension, it is 
reasonable to think that there is a connection between the 
two problems.  This opinion, offered by a psychologist rather 
than a medical professional trained in cardiology, does not 
specifically link the veteran's hypertension and his PTSD.  
It merely reflects that, in some cases, there is a connection 
between an individual's PTSD and hypertension.  

The remaining two medical opinions are unfavorable to the 
veteran.  The first,  offered by a physician during a VA 
examination in August 1997, indicates that there is no 
correlation between the veteran's PTSD and hypertension.  The 
VA examiner appears to have based his opinion on the absence 
of evidence of exacerbations or aggravations in the veteran's 
blood pressure.  He explains that, in the absence of proof of 
either an exacerbation or chronic aggravation of the 
veteran's hypertension, a correlation between those 
exacerbations and exacerbations of the veteran's PTSD cannot 
be made.  This opinion is helpful only in regard to 
determining whether the veteran is entitled to service 
connection on a secondary basis under Allen, 7 Vet.App. at 
448, based on aggravation of a nonservice-connected 
disability by a service-connected disability.  It does not 
provide any information regarding whether the veteran's PTSD 
causes, rather than aggravates, the veteran's hypertension.  
Moreover, according to a statement submitted by the veteran's 
representative in December 1998, the VA examiner who offered 
this opinion is a general medical doctor, not a medical 
professional trained in cardiology.

The second opinion, offered by a VA cardiologist without the 
benefit of an examination of the veteran, indicates that the 
veteran's PTSD has not been permanently aggravated by his 
hypertension.  This opinion is based on findings that 
hypertension is multi-factorial and there are many etiologies 
that contribute to the underlying pathophysiology of 
hypertension.  Similarly to the last opinion discussed, this 
opinion focuses on whether the veteran's hypertension is 
aggravated by his PTSD and does not address whether it is 
caused by, or proximately due to, the veteran's PTSD.  The VA 
cardiologist notes that there are many causes of 
hypertension, but fails to explain why PTSD is not one of 
them.

As the record stands, the Board cannot definitively determine 
whether it is at least as likely as not that: (1) the 
veteran's hypertension is related to his period of active 
service; (2) his hypertension is proximately due to or the 
result of his PTSD; or (2) his PTSD is causing additional 
impairment of his hypertension.  A medical opinion 
comprehensively addressing each of these factors is thus 
needed.  

In addition, in March 1992, the RO, in pertinent part, 
awarded the veteran service connection and assigned him a 30 
percent evaluation for PTSD.  In June 1992, the veteran's 
representative submitted a notice of disagreement with the 
RO's March 1992 decision, and asked that the RO provide the 
veteran with a statement of the case.  Instead, by rating 
decision dated March 1993, the RO partially granted the 
benefit sought by increasing the evaluation assigned the 
veteran's PTSD to 50 percent effective from April 30, 1991.  
In the body of its decision, the RO acknowledged the 
representative's June 1992 written statement as a notice of 
disagreement with the RO's March 1992 decision.  

In June 1994, the RO confirmed the 50 percent evaluation 
assigned the veteran's PTSD.  In January 1995, the veteran's 
former representative, from whom the veteran withdrew his 
power of attorney in April 1993, submitted a statement 
indicating that he disagreed with the RO's June 1994 
decision.  The RO did not accept this statement in support of 
the veteran's claim because at the time the RO received the 
statement, the representative no longer had power of 
attorney.  
In rating decisions dated April 1996, July 1996, June 1998 
and November 1998, the RO continued the 50 percent evaluation 
assigned the veteran's PTSD from April 30, 1991 to February 
11, 1996, assigned a temporary 100 percent evaluation from 
February 12, 1996 to March 31, 1996, resumed a 50 percent 
evaluation from April 1, 1996 to July 16, 1998, and assigned 
a 100 percent evaluation from July 17, 1998.  

Despite the fact that the RO denied the veteran the maximum 
benefit available from April 30, 1991 to February 11, 1996 
and from April 1, 1996 to July 16, 1998, it did not issue the 
veteran and his representative a statement of the case in 
response to the June 1992 notice of disagreement.  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a Remand.  Godfrey v. Brown, 7 Vet.App. 398, 
408-10 (1995); see also Archbold v. Brown, 9 Vet.App. 124, 
130 (1996).  After the RO has been given the opportunity to 
cure such a defect, the claim shall be returned to the Board 
only if the veteran perfects his appeal in a timely manner.  
Smallwood v. Brown, 10 Vet.App. 93, 97 (1997); see also In re 
Fee Agreement of Cox, 10 Vet.App. 361, 374 (1997) ("absent 
an NOD, an SOC and a Form 1-9 [substantive appeal], the BVA 
was not required--indeed, it had no authority--to proceed to 
a decision") (citation omitted).  

Appellate consideration of the veteran's claim for a higher 
initial evaluation for PTSD is thus deferred pending the 
development noted below.  Appellate consideration of the 
veteran's earlier effective date claim is also deferred as 
this claim is inextricably intertwined with the claim for a 
higher evaluation.  It is clear from the facts noted above 
that the veteran has been disputing the initial evaluation 
assigned his PTSD since June 1992.  Yet, from 1995 to 1998, 
the RO treated statements submitted by the veteran and his 
representative as claims for increased evaluations.  This 
fact is significant because, while the veteran's claim was in 
remand status, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) issued a decision 
distinguishing a claim for an increased evaluation from a 
claim for a higher initial evaluation, and allowing for the 
assignment of staged evaluations when the latter type of 
claim is involved.  See Fenderson v. West, 12 Vet.App. 119, 
126-27 (1999).  In light of this case law, the RO must 
determine whether a higher evaluation is warranted from April 
30, 1991 to February 11, 1996 and/or from April 1, 1996 to 
July 16, 1998, when the veteran was assigned less than the 
maximum benefit available, before the Board can determine the 
propriety of an effective date assigned during any one 
particular period, in this case, from July 17, 1998.

To ensure that the veteran is afforded due process of law and 
that the record contains all evidence necessary for an 
equitable disposition of the veteran's claim, this case is 
REMANDED to the RO for the following development: 

1.  The RO should afford the veteran a VA 
examination by appropriate specialists, 
none of whom has previously examined the 
veteran, for the purpose of determining 
the etiology of his hypertension and any 
exacerbations of his hypertension.  In 
regard to scheduling the examination, the 
RO should specifically advise the veteran 
of the need to report for the examination 
and of the fact that a failure to report 
for such examination, without good cause, 
may have an adverse impact on his claim.  
See 38 C.F.R. § 3.655 (1999).  Prior to 
the examination, the RO should furnish 
the examiners with the veteran's claims 
file and a copy of this Remand for 
review.  Following a thorough evaluation, 
during which all indicated studies and 
tests are conducted, the examiners should 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
hypertension: 
(1) is related to his period of active 
service; 
(2) is proximately due to or the result 
of his service-connected PTSD; and (3) is 
aggravated by his service-connected PTSD, 
and if so, to what extent.  The examiners 
attention is called to the seven medical 
opinions of record, discussed above.  
They should comment on whether and why 
they agree or disagree with each opinion 
in arriving at their final conclusions.  
The examiners should include detailed 
rationale for all opinions expressed.

2.  The RO should review the examination 
reports to determine whether they comply 
with the previous instruction.  If any 
report is inadequate, it should be 
returned to the appropriate examiner for 
completion.

3.  The RO should furnish the veteran and 
his representative a statement of the 
case addressing the issue of entitlement 
to a higher initial evaluation for PTSD, 
and afford them an opportunity to perfect 
an appeal of the RO's denial of this 
issue by submitting a substantive appeal 
in response thereto.  The RO should 
advise the veteran that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.   

4.  Thereafter, the RO should 
readjudicate the veteran's hypertension 
and earlier effective date claims based 
on the additional evidence received.  In 
deciding the hypertension claim, the RO 
should consider whether the veteran's 
hypertension is related to his period of 
service, is proximately due to or the 
result of his PTSD, or is aggravated by 
his PTSD.  If either benefit sought is 
denied, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford them an 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purposes of this Remand are to ensure due process of law 
and to obtain additional medical information.  By remanding 
this claim, the Board intimates no opinion, favorable or 
unfavorable, as to its merits.  The veteran is free to submit 
any additional evidence he wishes to have considered in 
connection with his appeal; however, he is not required to 
act until further notified.  Kutscherousky v. West, 12 
Vet.App. 369, 372 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 


